DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

Claims 1-8 are pending. 
Applicant provided information disclosure statements (IDS) (1/24/2022)
This is a final rejection with respect to Applicant’s amendments filed 2/4/2022.













Response to Arguments
35 USC 101
Applicant's arguments filed 2/4/2022 with respect to 35 USC 101 have been fully considered but they are not persuasive. The rejection is maintained. 


Applicant argues on page 6 

As an example, claims 1 and 8 each recites "determin[ing] whether to execute exchange of the temperatures of the two annealing circuits based on a comparison result between the exchange probability and a random number." As claimed, whether to execute exchange of the temperatures of the two annealing circuits is determined based on a comparison result between the exchange probability and a random number. Therefore, the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, withdrawal of the rejection is respectfully requested.

Examiner respectfully disagrees. 

The step of "determining whether to execute exchange of the temperatures of the two annealing circuits based on a comparison result between the exchange probability and a random number”, is merely a data manipulation step. The limitation falls under the abstract idea grouping of mental process, because the limitation can be performed in the human mind, or by a human using a pen and paper. For example, a user can determine whether to execute an exchange of the temperatures based on a comparison of a probability and a random number. It is clear the limitation above falls in the abstract idea grouping of mental process (observation, evaluation, judgment, opinion). 
In addition, the Applicant has not stated in the arguments what the additional elements are, the Applicant merely restates the limitation and makes a conclusory remark that the claims amount to significantly more. 


USC 103
Applicant’s arguments filed 2/4/2022 (Page 7-8), with respect to 35 USC 103 have been fully considered and are persuasive. Examiner withdraws 35 USC 103 rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 state “annealing circuits.” The specification/drawings do not state “annealing circuits.” The specification and the drawings state “annealing units.” Examiner advises Applicant to amend the claims to state “annealing units.” Claims 2-7 are also rejected because they do not cure the deficiency. 




	





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-8 are directed to the statutory category of a device and method. 

Regarding step 2A-1, Claims 1-8 recite a Judicial Exception. Exemplary independent claim 1 and similarly claim 8 recite the limitations of 

execute an annealing operation; individually hold, a temperature corresponding to replica state identification information that identifies a replica state corresponding to an annealing operation of N times previously executed… wherein N is a positive 10integer, a plurality of parameters corresponding to the replica state, and energy corresponding to the replica state; individually calculate a barycenter of a plurality of parameters corresponding to each replica state of N times held in the memory; hold, in the memory, the barycenter of the plurality of parameters 15corresponding to the each replica state of N times; determine whether or not a barycenter is within a predetermined distance, for each of a plurality of sets of replica states corresponding to a temperature equal to or lower than a predetermined temperature, among the replica states of N times held in the memory;  20change a temperature corresponding to any one of replica states included in a set of replica states determined to have a barycenter within the predetermined distance, to a temperature exceeding the predetermined temperature; specify two annealing circuits from among the plurality of annealing circuits; calculate an exchange probability of the two annealing circuits from a temperature, which is obtained after changing, and an energy of each of the two annealing circuits; 2PATENTFujitsu Ref.: 18-02229 App. Ser. No.: 16/829,047determine whether to execute exchange of the temperatures of the two annealing circuits based on a comparison result between the exchange probability and a random number; exchange information indicating the temperatures of the two annealing circuits when determining that the exchange is performed; and cause the plurality of annealing circuits to perform the annealing operation.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a processor, annealing circuit, and memory, the claims language encompasses a user simply executing a simulated annealing method that can be done on pen and paper. Simulated 

The claims also deal with finding optimized solutions which entail minimizing resources and maximizing efforts (see para 0003-0004 of Specification). This clearly falls in the abstract idea grouping of certain methods of organizing human activity. (Fundamental economic principles or practices/Mitigating risk). The claims also deal with simulated annealing which is part of metaheuristics. Metaheuristics deal with an algorithmic framework to develop optimized algorithms. This clearly puts the claims also in the abstract idea grouping of mathematical concepts (See para 0030-0035 in Specification).  It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components do not take the limitations out of the abstract idea groupings. The claims are focused on the combination of these abstract idea processes. 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of device, memory, annealing circuits, processor, and computer. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe changing/exchanging temperatures and calculating an average value with respect to the parameters. In another example, the dependent claims further describe additional parameters that are calculated for the replica states such as distance between barycenters. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Memory, processor, device, annealing circuits
Claim 8 states method, however method is not considered an additional element, annealing circuits
Claims 8 also recites device and computer
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 0072 and 0167  
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claims as a whole amount to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
 	
	REZAIE et al. (20170286852) Discloses A method that discloses for determining a minimum connected dominating set in a graph, the method comprising obtaining an indication of an input graph, the input graph comprising a plurality of nodes and a plurality of edges; generating a distance table comprising for each node of the input graph, an indication of a distance between the given node and each of the other node of the plurality of nodes; generating a corresponding constrained binary quadratic programming problem using the generated distance table; providing the corresponding constrained binary quadratic programming problem to a quantum annealing solver. 

Xu et al. (20120136633) Discloses generating of the initial temperature value for a simulated annealing process in the placement of circuit components in the physical design of integrated circuit (IC) is based on previous partitioning, if any, of the IC components into bins. 

Lee et al. (US 20200012734 A1) Discloses technologies that are described for improving the performance of distributed database systems.

Flinsenberg et al. (US 20190034461 A1) Discloses a data reduction device (150) for and a method of reducing a data set based on a subset of variables from a set of variables are provided.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683